Citation Nr: 1629677	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from October 1965 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for depression and PTSD.  In January 2010, the Veteran filed a Notice of Disagreement (NOD) with respect to only the denial of service connection for depression.  

In March 2011, the Veteran filed a timely Substantive Appeal (VA Form 9) and requested a hearing before the Board.  However, in April 2016, his representative submitted a letter requesting that all hearing requests be cancelled.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2015).  

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he or she is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the present case, the Veteran has filed claims for and/or the record reveals psychiatric diagnoses or symptoms of depression, anxiety, neurosis, PTSD, psychosis, victim of childhood abuse, personality disorder, emotional immaturity, and suicide attempt.  With this in mind, the Board has characterized the issues on appeal broadly as entitlement to service connection for any acquired psychiatric disorder other than PTSD.  Service connection for PTSD has specifically been excluded from the present appeal because the Veteran did not appeal that decision in his January 2010 NOD.

Because the Veteran was previously denied service connection for depression and other psychiatric disorders, new and material evidence is necessary to reopen the current claim for an acquired psychiatric disorder.  As such, the issue on the cover page has been styled accordingly.
In October 2015, the Veteran's representative submitted additional evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).  

The issue of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 2009 rating decision that denied service connection for a psychiatric/ mental condition was not appealed.

2.  Evidence received since the March 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied service connection for a psychiatric/ mental condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  New and material evidence has been received to reopen the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In a December 1979 rating decision, the RO denied service connection for a nervous condition.  The RO noted that, while service treatment records show a diagnosis of emotional immaturity, at no time in service was there any actual neurosis or psychosis demonstrated.  That decision was not appealed and became final.  

In an April 1987 rating decision, the RO found that new and material evidence had not been received to reopen the previously denied claim for a nervous condition.  The Veteran appealed that decision.  In a December 1987 decision, the Board denied service connection for an acquired psychiatric disorder.  It found that the Veteran's service treatment records reveal no more than treatment for emotional immaturity, which is a disorder of a developmental nature that is not a compensable disability under VA laws and regulations.  The Board continued that an acquired psychiatric disorder, anxiety neurosis, was not demonstrated until 1976, many years after service.  That decision was not appealed and became final.  

In a September 2002 rating decision, the RO found that new and material evidence had not been received to reopen the claim for a nervous condition.  That decision was not appealed and became final.  

In a March 2009 rating decision, the RO found that new and material evidence had not been received to reopen the claim for service connection for a psychiatric/ mental condition, previously described as emotional immaturity, currently claimed as a suicide attempt and a mental condition.  In June 2009, the Veteran's representative filed a claim for service connection for depression.  New and material evidence received within one year of a rating decision precludes that rating decision from becoming final.  See 38 C.F.R. § 3.156(b).  

However, the filing of the new claim in June 2009 does not preclude finality from attaching to the March 2009 rating decision in this case because the new claim did not encompass the submission of any new and material evidence relating back to the issue and claim period addressed in March 2009.  See Voracek v. Nicholson, 421 F.3d 1299, 1302 (Fed. Cir. 2005).  As the Veteran did not appeal the March 2009 rating decision, it became final.  

The Board notes that the RO determined in the April 2014 Supplemental Statement of the Case that new and material evidence had been received to reopen the claim.  Although the RO reopened the claim for an acquired psychiatric disorder, the requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

Evidence received since the March 2009 rating decision includes an August 2015 private psychological evaluation.  In pertinent part, the psychologist opined that the Veteran's current depression and anxiety began in service.  The Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder other than PTSD is reopened, and the claim is granted to this extent only.


REMAND

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  This presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Id.; VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Service connection may be granted for diseases, but not defects, of congenital, developmental, or familial origin.  VAOGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In differentiating the two categories, VA's Office of General Counsel has stated that, when viewed in the context of 38 C.F.R. § 3.303(c), the term "defects" would be definable "as structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In contrast, a "disease" is referred to a condition considered capable of improving or deteriorating.  Id.

The "presumption of soundness does not apply to congenital defects, because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C. §§ 1110 and 1111 [and] 38 C.F.R. § 3.303(c)."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir.2003) (holding that the presumption of soundness does not apply to congenital defects)).  Intellectual developmental disorder and personality disorders are considered defects rather than diseases or injuries for compensation purposes.  38 C.F.R. § 4.127 (2015).  Therefore, intellectual developmental disorder and personality disorders cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015).  

Nonetheless, section 4.127 indicates that, as provided in 38 C.F.R. § 3.310(a), which concerns secondary service connection, disability resulting from a mental disorder that is superimposed upon intellectual developmental disorder or a personality disorder may be service connected.  See VAOPGCPREC 82-90 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Thus, as is relevant in this case, service connection is not available for a personality disorder, but service connection may be awarded for disease or injury that is superimposed upon the personality disorder during service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993); VAOPGCPREC 82-90.

Turning to the present case, an April 2012 VA examination report shows that the Veteran's primary psychiatric diagnosis is Borderline Personality Disorder.  His secondary diagnosis is Depressive Disorder Not Otherwise Specified (NOS).  

The examiner opined that the Veteran displayed clear evidence of personality disorder shortly after entering the service, which was well documented in his service treatment records, as he was discharged for "immature personality disorder."  His service treatment records also document longstanding problems prior to his military service.  She explained that personality disorders are not caused by any one traumatic or stressful event.  The symptoms of personality disorder that were manifested in service (impulsivity, impulsive suicidal gesture, self-harm, transient affective instability with dysphoria and anxiety, marked discomfort with perceived abandonment, pattern of unstable relationships, and intense anger) are not manifestations of depressive disorder.  They are all clear manifestations of Borderline Personality Disorder.  Personality disorders do not change over the course of time into depressive disorders.  

The examiner continued that the Veteran's depressive disorder was not caused by his military service, the symptoms documented in his service records are not early manifestations of either an anxiety disorder or his current depressive disorder, and his current depressive disorder is not caused by the symptoms he presented in service or by his personality disorder.  The examiner noted that it is well-documented throughout the Veteran's VA medical records that his mild transient and episodic problems with depression have always been related to his current life stresses.  

During service, a psychiatrist specifically documented no evidence of psychosis or organicity was found and there were no definite psychoneurotic trends.  The examiner explained that psychoneurotic trends would refer to disorders for which the Veteran was diagnosed years after his discharge from service.  His current diagnosis of Depressive Disorder NOS is considered a neurosis.  Therefore, the psychiatrist in service was very careful to document that the Veteran did not have a neurosis and did not show any neurotic trends.  The examiner concluded that the Veteran's current depressive disorder is related to current stresses in his life that have no relationship to his military service.   

In August 2015, a private psychologist diagnosed the Veteran as having Major Depression, Severe, with multiple suicide attempts and unstable mood; Generalized Anxiety Disorder; and rule out Personality Disorder NOS.

The psychologist notes that the Veteran was diagnosed in service with "immature personality disorder" and was discharged because of an "unsuitability personality disorder."  However, the psychologist found no reference to either diagnosis in various versions of the Diagnostic and Statistical Manual of the American Psychiatric Association, "suggesting this was perhaps a military specific diagnosis fixed to a particular psychiatrist or a nontraditional faction of psychiatry."

The psychologist also noted that while the in-service psychiatrist saw "no evidence of psychosis or organicity and no definite psychoneurotic trend, he curiously did not address the issues of anxiety or depression.  In light of the suicide attempt and reported threat, this omission of considering a depressive disorder, is tantamount to ignoring the obvious."  The psychologist opined that there is a clear connection between the Veteran's depression and anxiety during military service from June 1966 to discharge, and his current affective depressive order and anxiety disorder.  

Given the conflicting opinions, the Board finds that an additional examination and medical opinion by a psychiatrist would be helpful in resolving the issues on appeal.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).   

Additional treatment records should also be obtained on remand.  An August 1966 Certificate by the Veteran's Commanding Officer (CO) shows that he granted the Veteran leave in August 1966 to settle some "personal matters."  While the Veteran was on leave, the CO received a call from the Veteran's mother, who stated that the Veteran had a "nervous breakdown" and was under the care of a local civilian doctor.  The private treatment records have not been requested.  The Board has a duty to seek these records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).  

It also does not appear that all of the Veteran's VA treatment records have been associated with the claims file.  For example, there are several references to a hospitalization for mental health treatment at the VA Medical Center (VAMC) on Cold Springs Road in the late 1970s (most likely prior to April 1976); however, those inpatient treatment records do not appear to be of record.  The April 2012 VA examiner reviewed VA treatment records from 2005 and 2006 that are not of records.  In addition, updated records since May 9, 2012 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all non-VA medical care providers who have provided any treatment to him for a mental disorder, including the civilian doctor who provided care to him while he was on leave in about August 1966.  If signed authorizations are received from the Veteran, obtain all private treatment records that previously have not been obtained.  

2.  Obtain all VA treatment records that have not been associated with the Veteran's claims file, particularly to include mental health inpatient treatment at the VAMC on Cold Springs Road in the late 1970s (most likely prior to April 1976), records from 2005 and 2006, and records since May 9, 2012.  

3.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

4.  After the above development has been completed, schedule the Veteran for a VA examination with a psychiatrist to diagnose the onset and etiology of any acquired psychiatric disorder other than PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report should include a notation that this record review took place.  All indicated tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough evaluation of the Veteran, the VA examiner should offer his or her opinion with supporting rationale as to the following inquiries:

(a) What did the August 1966 psychiatrist most likely mean by the notation "no evidence of psychosis or organicity was found and there were no definite psychoneurotic trends?"

(b) Is it at least as likely as not (a 50 percent or greater probability) that the symptoms the Veteran exhibited during service met the diagnostic criteria for a diagnosis of a personality disorder?

(c) If the Veteran is found to have had a personality disorder during service, is it at least as likely as not (a 50 percent or greater probability) that this defect was subject to superimposed disease during service?  If the answer is "Yes," please describe the resultant disability.  The examiner should address whether a depressive and/or anxiety disorder was superimposed on any personality disorder.

(d) If the Veteran did NOT have a personality disorder during service or he had a personality disorder that was NOT subject to superimposed disease during service, is it at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder other than PTSD diagnosed since June 2008 had its onset during the Veteran's military service or within one year of his discharge from service, or was otherwise caused by or etiologically related to his service?

In providing the opinions requested above, the examiner should discuss the conflicting findings and rationales of the April 2012 VA examiner and August 2015 private psychological evaluation (VBMS receipt date of 10/08/2015).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


